United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-1378
                                  ___________

Victor Flores,                       *
                                     *
                   Appellant,        *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the District
Anoka County; Sheriff Podany;        * of Minnesota.
Lt. Pacholl; Sgt. Henrickson;        *
Corporal Pospisil; Seven Unknown     *      [UNPUBLISHED]
Defendants,                          *
                                     *
                   Appellees.        *
                                ___________

                            Submitted: April 29, 2003

                                 Filed: April 30, 2003
                                  ___________

Before MELLOY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

     Federal inmate Victor Flores appeals the district court's* dismissal of his 42
U.S.C. § 1983 complaint. Having carefully reviewed the record, we conclude




      *
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.
dismissal was proper for the reasons explained by the district court. We thus affirm
the judgment of the district court. See 8th Cir. R. 47A(a).

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-